



Exhibit 10.1




AGREEMENT TO TERMINATE THE REGISTRATION RIGHTS AGREEMENT
This Agreement to Terminate the Registration Rights Agreement (this “Agreement”)
is made and entered into as of September 29, 2020, by and between Westell
Technologies, Inc., a Delaware corporation (the “Company”), and the undersigned
trustees (the “Trustees”), on behalf of the Voting Trust formed pursuant to the
Voting Trust Agreement, dated February 23, 1994, among Robert C. Penny III and
certain members of the Penny family and the Simon family (the “Voting Trust”).
WHEREAS, the Voting Trust and the Company entered into a Registration Rights
Agreement, dated as of February 23, 1994 (the “Registration Rights Agreement”),
under which the Trustees, on behalf of the Voting Trust, have certain rights to
require the Company to register for sale under the Securities Act of 1933, as
amended, the shares of Class A Common Stock into which such shares of the
Company’s Class B Common Stock held by the Voting Trust are convertible;
WHEREAS, the Company proposes to execute a reverse stock split of its Class A
Common Stock and Class B Common Stock followed by a forward stock split of such
common stock that allow the Company to terminate the registration of its Class A
Common Stock under the Securities Exchange Act of 1934, as amended, and result
in the shares of the Class A Common Stock no longer being traded on the Nasdaq
Capital Market, which, in turn, will cause the Company to cease to be a public
reporting company (collectively, the “Transaction”); and
WHEREAS, in furtherance thereof, the Trustees, on behalf of the Voting Trust,
and the Company believe that it is in their best interests to terminate the
Registration Rights Agreement upon consummation of the Transaction.
NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the Company and the
Trustees, on behalf of the Voting Trust, hereby agree as follows:
1. Termination of Registration Rights Agreement. The Registration Rights
Agreement is hereby terminated effective upon the consummation of the
Transaction.
2. Miscellaneous. This Agreement contains the complete and exclusive statement
of the agreement of the parties and supersedes all prior agreements and
communications, whether oral or in writing, between the parties with respect to
the subject matter of this Agreement. No amendment or modification of this
Agreement will be effective unless made in a writing signed on behalf of both
the Voting Trust and the Company.
3.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of such
counterparts shall together constitute one and the same instrument.
* * *











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.
 
 
 
 
 
 
WESTELL TECHNOLOGIES, INC.
 
 
By:
 
/s/ Timothy L. Duitsman
 
 
Name:
 
Timothy L. Duitsman
 
 
Title:
 
President and Chief Executive Officer






--------------------------------------------------------------------------------









VOTING TRUST
 
 
By:
 
/s/ Robert C. Penny III
 
 
Name:
 
Robert C. Penny III
 
 
Title:
 
Trustee
By:
 
/s/ Robert W. Foskett
 
 
Name:
 
Robert W. Foskett
 
 
Title:
 
Trustee
By:
 
/s/ Patrick J. McDonough, Jr.
 
 
Name:
 
Patrick J. McDonough, Jr.
 
 
Title:
 
Trustee






